                                              . i,.J ,
             Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 1 of 16




                         IN THE U~ITED ST ATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PEN~SYLA V~IA

ROD;\/IE JAMISON
5735 W. Jefferson Street
Philadelphia, PA 19131                                   CIVIL ACTION ;\/0.
       Plaintiff,

                 V.
                                                         NO.
                                                                                2202
A VIS BUDGET CAR RENT AL, LLC
c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110                                     JURY TRIAL DEMANDED            FILE
       Defendant.




       Defendant, A vis Rent A Car System, LLC (misnamed, in part, above "A vis Budget Car

Rental LLC"), by and through counsel, Jay L. Edelstein, Esquire, hereby submits notice to the

United States District Court for the Eastern District of Pennsylvania for the removal of the

above-entitled action to this Court and, in support thereof, respectfully represents:

        1.       Defendant, properly named, A vis Rent A Car System, LLC, is a limited liability
                                                                                               t
company organized and existing under the laws of the state of Delaware, having its principal

place of business located in the state of ~ew Jersey.

       2.        Upon information, knowledge and belief, Plaintiff, Rodnie Jamison, is an adult

individual and is a citizen and resident of the Commonwealth of Pennsylvania, residing at 5735

W. Jefferson Street, Philadelphia, PA 19131.

       3.        On or about February 14, 2018, Plaintiff instituted the above action, by way o

Complaint, a copy of which is attached hereto as Exhibit "A," in the Pennsylvania Court       o!
Common Pleas, Philadelphia County, as of February Term, 2019; ;\Jo. 01238, seeking damag+

against Defen1ant for injuries Plaintiff purportedly sustained in a motor vehicle acciderh
                 !
             Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 2 of 16




allegedly occurring on ]\;ovember 9, 2017 at Defendant's place of business located at 1 Arrivals

Road in Philadelphia, PA.

        4.       In the Complaint, Plaintiff generally alleges his injuries include "aggravation of

multi-level cervical disc protrusions, cervical radiculopathy, cervical sprains and strains, multi-

level lumbar disc bulges, lumbar radiculopathy, lumbar sprains and strains and other ills and

injuries." (Exhibit "A," C' 8)

        5.       In his Complaint, Plaintiff seeks damages "in excess of Fifty Thousand

($50,000.00) dollars, plus all reasonable attorney's fees, costs, and any other relief the court

deems necessary." (Complaint, ad damnum clause).

        6.       Upon information, knowledge and belief, Defendant has not yet been served with

Plaintiffs Complaint in conformance with the Pennsylvania Rules of Civil Procedure.

       7.       On May 15, 2019, the parties attended a case management conference at which

Plaintiff furnished a case management conference memorandum, a copy is attached hereto as

Exhibit "B," wherein Plaintiff, for the first time, tendered a settlement demand of $120,000.00

        8.       Diversity of citizenship exists between Plaintiff, a citizen, resident and

domiciliary of the Commonwealth of Pennsylvania and Defendant, a limited liability company

organized and existing under the laws of state of Delaware and having its principle place o

business in the state of ~ew Jersey.

       9.       The said diversity of citizenship existed at the time the action sought to be

removed was commenced and continues to the time of the filing of this notice of removal.
                                                                                               l
Therefore, as to said claim and cause of action, Defendant is entitled to removal pursuant to 28

U.S.C. § 1441, ~ seq.
           Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 3 of 16




        I 0.   When Plaintiffs Complaint was filed, Defendant could not ascertain the amount

in controversy exceeded $75,000.00 because the Complaint merely recited boilerplate allegations

of apparently serious injuries and sought damages in excess of $50,000.00. See, ~. Alston y,

Wal-Mart Stores E., LP., No. CIV.A. 12-3491, 2012 WL 4321973, at *1 (holding allegations of

"fracture of the left ankle, cervical sprain and strain, left shoulder strain and sprain, thoracic

strain and sprain, lumbar strain and sprain" were insufficient for the defendant to determine the

claim was reasonably valued in excess of $75,000.00); Bishop_v. S~ 's Ea~J,Jnc., No. 08-4550,

2009 WL I 795316, at *3-4 (E.D. Pa. Jun. 23, 2009) (holding that where complaint recites

boilerplate allegations of apparently serious injuries, ad damnum clause seeking damages "in

excess of $50,000" did not put defendant on notice of an amount in controversy exceeding

$75,000 (citing Brown v. Modell's PA II, ln,c,, No. 08-1528, 2008 WL 2600253, at *2 (E.D. Pa.

July I, 2008))).

        11.    Pursuant to 28 L' .S.C. § 1446(b)(3 ), "if the case stated by the initial pleading is

not removable, a notice of removal may be filed ·within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable."

        12.    This :t\'otice of Removal is timely under 28 U.S.C. § 1446(b) as it is being filed

within thirty (30) days after receipt by Defendant of Plaintiffs Case Management Conference
                                                                                                   I

Ylemorandum tendering a settlement demand of $120,000.00.
         Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 4 of 16




       WHEREFORE, the above action now pending against Defendant in the Pennsylvania

Court of Common Pleas, Philadelphia County is removed therefrom to this llonorable Court.

                                           Respectfully submitted,

                                                           AW,LLP

       Date: May 21, 2019                  By: ----._L+-_.-"""""'=-
                                               JA ,. EDELSTEIN, ESQUIRE
                                               I tification :'.',;o. 30227
                                                 30 S. Broad Street, Suite 900
                                               Philadelphia, PA 19102
                                               (215) 893-9311

                                               Attorney for Defendant,
                                               Avis Rent A Car System, LLC
Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 5 of 16




      Exhibit A
                     Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 6 of 16



            I

            SPEAR, GREENFIELD, RICHMAN, WEITZ & TAGGART P.C. Filed                                                                                                    he
            BY: MARC F. GREENFIELD, ESQUIRE                 Office                                                                                               cods
            I.D. NO.: 62081                                     14                                                                                               pm
            Two Penn Center Plaza, Suite 200
            1500 J.F.K. Boulevard
            Philadelphia, PA 19102              MAJOR JURY
            (215) 985-2424

            RODNIE JAMISON
            5735 W. Jefferson Street
            Philadelphia, PA 19131
                                                                                         Attorney for plaintiff
                                  V.
                                                                                         COURT OF COMMON PLEAS
            AVIS BUDGET CAR RENT AL, LLC                                                 COUNTY OF PHILADELPHIA
            c/o Corporation Service Company                                              CIVIL TRJAL DIVISION
            2595 Interstate Drive Suite 103
            Harrisburg, PA 17110



                                                    COMPLAINT IN PERSONAL INJ'GRY
                                                     2V MOTOR VEHICLE ACCIDENT
                                            NOTlCE                                                                   ADV!SO

            You have been sued 111 court. lfyou wish to defend aga,nst the claims      Lehan demandado a usted en la corte. Si .isled qu,ere defenderse de
             set forth i11 the following pages, you must take action withm twenty     estas demandas expuestns en las paginns siguientcs, ustcd tiene vcinte
              (20) dnys after this complaint and not,ce are served, by entering a            (20) dias, de plazo al part1r de la fecha de la demai:da y la
            written appearance personally or by attorney and fil mg in writing with    not,ficati6n. Hace falta asentar una comparencin cscrita o en persona
             the court your defenses or obJections to the claims set forth against    o con un abogado y entregar a la corte en for:na escrita sus defensas o
              you. You are warned that if you fail to do so the case may proceed       sus obJeciones a las demandas en contra de su persona. Sea nvisado
            without you and &Judgment may be entered against you by the court              que s1 usted no se defiende, la carte tomarli med1das y puede
            without further notice for any money claimed m the complai11t or for       continuar la dc111a11da en contra suya sin prcv10 aviso o notificacion.
               any other claim or relief requested by the plaintiff You may lose      Adern~s. lo carte puede decidir ff favor del demand ante y requ1ere que
                      money or property or other rights important to you.             usted curnpla con todas las provisiones de esta demanda lJsted puedc
                                                                                        perder dinero o sus prop1edades u otros deri;chos 1mportantes para
              YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                                                               usted.
               ONCE Jr YOU DO NOT HAVE A LAWYER. GO TO OR
            TELEPHONE nm OFFICE SET FORTH BELOW THIS OFFlCE                                     LLEVE ESTA DEMANDA A UN ABOGADO
            CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A                            lNMEDIATAMENTE. SI NO TIENE ABOGADO O SJ NO TIENE
                                LAWYER.                                                 EL DIN ERO SUFICIENTE DE I' AGAR TAl. SERVJCJO, VAYA
                                                                                      EN PERSONA O LL/\ME POR TELEFONO A LA OFICINA CUVA
            tr' YOU CANNOT Arl'ORD TO HIRE A LAWYER, THIS OFFICE                           D1RECCI6N SE ENCUENTRA ESCRITA ABAIO PARA
                MAY BE ABLE TO PROVIDE YOU WITH !NFORMATJON                             AVERfGUAR DONDE SE PUEDE CONSEGUIR ASISTENClA
             ABOUT AGENCl ES 'THAT MAY OFFER LEGAL SER VICES TO                                               LEGAL.
                 ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE
                        PHILADELPHIA BAR ASSOCIATION                                        ASSOClAClON DE L!CEND:AOOS DE FILADELFIA
                  LAWYER REFERRAL and INFORMATION SERVICE                                   SERVICIO DE REPENCIA E !NFORMACION LEGAL
                                 One Read,ng Center                                                         One Rcftding Center
                           Philadelphia, Pcnnsylvani~ 19107                                           Filadclfia, Pennsylvania 19107
                                    (2 t 5) 23 8-63 33                                                   Telefono. (215) 23 8-6333
                                   TI'Y (215) 451-6197                                                      1TY· (215)4Sl-6197




                                                                                                                                                 Case ID: 90201238
    j

i       I
           Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 7 of 16


.

                                     COMPLAINT IN PERSONAL INJURY
                                      2V MOTOR VEHICLE ACCIDENT

            1.          Plaintiff, Rodnie Jamison is a citizen and resident of the Commonwealth of

    Pennsylvania, residing at the address listed in the caption of this Complaint.

            2.          Defendant, Avis Budget Car Rental, LLC, is a business entity, doing business in the

    Commonwealth of Pennsylvania with an office address listed in the caption of this Complaint, who

    at all times material hereto was legally responsible for the proper function, maintenance, care and

    control of all security gates, signals, signs and/or markers at intersections and any and/or all

    applicable streets and pertinent locations at 1 Arrivals Road, Philadelphia, PA.

           3.           On or about November 9, 2017, plaintiff, Rodnie Jamison, owned and operated a

    motor vehicle at or near 1 Arrivals Road, in the City and County of Philadelphia, in the

    Commonwealth of Pennsylvania.

           4.           Suddenly and without warning defendant, Avis Budget Car Rental, LLC, negligently

    and/or carelessly operated a mechanical security gate, which struck the undercarriage of p:aintiff s

    vehicle, causing injury.

           5.           As a result of this accident, plaintiff suffered severe and permanent bodily injuries

    as more fully set forth below.

                                                     COUNTI
                                                                                                                          i .
                               Rodnie Jamison v. Avis Budget Car Rental, LLC
                                                                                                                          I.
                                             Personal Injury                                                              l
                                                                                                                          i


           6.           Plaintiff incorporates by reference all the allegations contained in the above

    paragraphs as if the same were set forth below at length.

           7.           The negligence, carelessness and/or recklessness of defendant, acting individually

    and/or by an, through its agents, servants, workmen, or employees, consisted of the following:

                                                        -2-


                                                                                                     Case ID: 1 0201238

                 Q
                 !! .
       Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 8 of 16




                 a.      Disregarding malfunctioning security gates, signals, signs and/or markers;

                 b.      Failing to have proper knowledge of malfunctioning traffic lights, signals,

                         signs and/or markers;

                c.       Failing to fix and/or maintain all security gates, signals, signs and/or

                         markers;

                d.       Allowing the malfunctioning security gates, signals, signs and/or markers

                        to pose a danger to plaintiff;

                e.       Failing to perceive the highly apparent danger to others which the actions

                        and/or inactions posed;

                f.      Failing to give plaintiff meaningful warning signs concerning the

                        malfunctioning security gates, signals, signs and/or markers;

                g.      Failing to be highly vigilant and maintain sufficient maintenance of said

                        security gates, signals, signs and/or markers;

                h.      In other respects that may be pointed out at time of trial.

        8.      As a direct result of the negligent, careless and/or reckless conduct of defendant,
                                                                                                                    I
plaintiff, suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, and/or aggravation of certain injuries, including, but
                                                                                                                    l
                                                                                                                    l'
                                                                                                                    11
not limited to: multi-level cervical disc protrusions, cervical radiculopathy, cervical sprains and                 ~
                                                                                                                    ,I
                                                                                                                          .

                                                                                                                    .,i
strains, multi-level lumbar disc bulges, lumbar radiculopathy, lumbar sprains and strains and

other ills and injuries, all to plaintiffs great loss and detriment.

        9.      As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiffs great financial detriment and loss, plaintiff has in the past, is presently, and may


                                                  -3-

                                                                                               Case ID:   0201238
      Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 9 of 16




in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

        10.       As an additional result of the carelessness, negligence and/o::: recklessness of

defendant, plaintiff has suffered emotional injuries along with the physical injuries suffered.

        11.       As a further result of the injuries sustained, the plaintiff has, is presently, and may

in the future undergo a great loss of earnings and/or earning capacity, all to plaintiffs further loss

and detriment.

        12.       Furthermore, in addition to all the injuries and losses suffered, the plaintiff, has

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to

and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. §1701, et. seq., as amended, and/or

Worker's Compensation Benefits, pursuant to Act 57, for which Plaintiff makes claim for in the

present action.

       WHEREFORE, plaintiff demands judgment in plaintiffs favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable attorney's fees,

costs and any other relief the court deems necessary.




                                                                                                                    I :
                                                                                                                    I




                                                   -4-


                                                                                                 Case ID:   0201238 :
     Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 10 of 16




                                              COUNT II
                        Rodnie Jamison v, Avis Budget Car Rental, LLC
                                      Property Damnge

        13.     Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        14.     As a result of defendant's negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiffs vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiffs favor and against defendant in an

amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any other

relief the court deems necessary.



              SPEAR, GREENFIELD, RICHMAN·, WEITZ & TAGGART P.C.



                            BY:MARC F. GREENFIELD, ESQUIRE

INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, SUPPLEMENTAL
       REQUESTS AND REQUEST FOR ADMISSIONS ARE SERVED ATTACHED TO
 P:tAINTIFF'S COMPLAINT AT THE TIME SERVICE OF ORIGINAL PROCESS IS AND/OR
                            WAS EFFECTUATED.
                                                  ejc




                                                                                                             '

                                                                                                             .'
                                                                                                             I
                                                                                                             I
                                                                                                                  '




                                                 -5-

                                                                                        Case ID: 1 0201 38
     Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 11 of 16




                                       VERIFIC:ATION

        Th.e undersigned, plaintiff in this action, verifies that the within pleading is based upon                      I
information furnished to counsel, which has been gathered by counsel 'in the preparation of this                         !
lawsuit. The language of the attached pleading is that of counsel and not of signor. Signor verifies

that the within pleading, as prepared by counsel, is true and correct to the best of signor's knowledge,
                                                                                                                        I
                                                                                                                         J



                                                                                                                        I
information and belief. To the extent that the contents of the within pleading are that of counsel,

signor has relied upon counsel in taking this verification.



                                                                                                                        I
        This verification is made subject to the penalties of 18 Pa.C.S.A. §4904 relating to unsworn

falsification to authorities.
                                                                                                                        I
                                                                                                                        I
                                                                                                                        l
                                                                                                                        l(

                                                                                                                        l

                                                                                                                        ~
                                                                                                                    I
                                                                                                                   IJ
                                                                                                                    1'




                                                                                                                    ·i
                                                                                                                    •t
                                                                                                                   .:.,
                                                                                                                   ,'
                                                                                                                   ...
                                                                                                                   ,,,  ,,




                                                                                                           0201238 ·
                                                                                                                   t
                                                                                                                   !,
                                                                                                                   L
Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 12 of 16




       Exhibit B
        Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 13 of 16




 RODNIE JAMISON                                    COURT OF COM:\10N PLEAS
 v.                                                COUNTY OF PHILADELPHIA
 AVIS BUDGET CAR RENTAL, LLC                       CIVIL TRIAL DIV11SION

                                                   FEBRUARY TERM~ 2019
                                                   No. 01238

                     Case Management Conference Memorandum
                                     Part A
                            (to be completed in personal injury cases)

Filing Party: Plaintiff                       By: Marc F. Greenfield, Esquire

Counsels' address and telephone number:               Two Penn Center Plaza, Suite 200
                                                      1500 JFK Boulevard
                                                      Philadelphia, PA 19102
                                                      (215) 985-2424

1. Date of accident or occurrence:                    l l /09/2017

       1.(a) Age of Plaintiff(s):                     55 (at the time of accident) 12/25/1961

2. Most serious injuries sustained:

        Multilevel cervical disc protrusions (MRI), lumbar disc bulging at L3-4 and L4-5 (MRI),
cervical radiculopathy, Iumbar radiculopathy, cervical sprains and strain, lumbar sprains and strains

3. Is there any permanent injury claimed?                     [X] Yes     [   J No
If yes, indicate the type of permanent injury.

       Multilevel cervical disc protrusions (MRI), lumbar disc bulging at L3-4 and L4-5 (MRI)

4. Dates of medical treatment:                        at least 11/09/2017 to 04/18/2018

5. Is medical treatment continuing?                           fl Yes [Xl No

6. Has there been an inpatient hospitalization?               DYes      [X] No

7. Has there been any surgery?                                L] Yes    [X] No

8. Approxim~te medical bills to date:                 at least $:2,000.00
              !
         Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 14 of 16




9.    Are there any existing liens (Workers Compensation, DPW, Medical, etc.)? [X]Yes [] No
                DPW: No claim                     Medicare: Response pending

10. Time lost from work: Plair.tiff is currently investigating a potential wage loss claim.

11. Approximate past lost wages: Plaintiff is currently investigating a potential wage loss
claim.

12. Approximate future lost earning capacity: N/A

13. Are there any related cases or claims pending?           [] Yes    [X] No

14. Do you anticipate joining additional parties?            [] Yes    [X] No

15. Plaintiff's factual position as to liability:

        Plaintiff was at the entrance of Defendant's parking lot when a steel security post suddenly
rose up under Plaintiffs vehicle, striking the bottom of Plaintiff's vehicle and causing injury to
Plaintiff.

16. Defense factual position as to liability: See Defendant(s) Memorandum

17. Defense position as to causation of injuries alleged: See Defendant(s) Memorandum
18. Identify all applicable insurance coverage:

               Defend_ant         Insurance Carrier                   Coverage Limits
         See Defendant's Memorandum

Are there issues as to the applicability of the above insurance coverage: [ ] Yes        [X] No

19.      Demand:       $120,000.00                    Offer:$ None
                         ,
        Case 2:19-cv-02202-JP
                  f •'        Document 1 Filed 05/21/19 Page 15 of 16
                             \i

                                      JP
                          Th"'TIIE'UNITED ST ATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PE:'.'lNSYLA VNIA

RODNIE JA.\fiSON
5735 W. Jefferson Street
Philadelphia, PA 19131                               CIVIL ACTION NO.
       Plaintiff,

                  v.                                                    110         2202
AVIS BUDGET CAR RENT AL, LLC                         NO.
c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110                                  JURY TRIAL DEMANDED
       Defendant.


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Removal was served upon the following by C'.S. First Class :Mail on the date indicated below


                                  Neil Gallagher, Esquire
                                  Spear, Greenfield, Richman, Weitz & Taggart, PC
                                  Two Penn Center Plaza, Suite 200
                                  1500 JFK Boulevard
                                  Philadelphia, PA 19102



Date: May 21, 2019
                                                   JAY L. EDELSTEI~, ESQUIRE
                                                   Identification No. 30227
                                                   230 S. Broad Street, Suite 900
                                                   Philadelphia, PA 19102
                                                   (215) 893-9311

                                                   Attorney for Defendant,
                                                   A vis Rent A Car System, LLC




              ..
              I                                                               \
         Case 2:19-cv-02202-JP Document 1 Filed 05/21/19 Page 16 of 16




COMMONWEALTH OF PEJ\i'NSYLVANIA                     )
                                                    )       S.S.
COUNTY OF PHIADELPHIA                               )

                                          AFFIDAVIT

       JAY L. EDELSTEIN, ESQUIRE, being duly sworn according to law, deposes and says

that he is the attorney for Defendant, Avis Rent A Car System, LLC (misnamed above, Avis

Budget Car Rental, LLC); that he has read the foregoing Notice and knows the contents thereof;

that, he is authorized to make this Affidavit on behalf of Defendant, Avis Rent A Car System,

LLC and the facts alleged in the Notice are true and correct to the best of his knowledge,

information and belief.




                  ·~EAL
                  IA, Notary Public
                ~a, Phila. County
                ~res February 28, 2021
